Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 29, 2014

The Court of Appeals hereby passes the following order:

A14A1347. LEVERETT v. CAPITAL ONE BANK (USA), N. A.

      This appeal was docketed on March 20, 2014 and Appellant’s brief was due for
filing on April 9, 2014. Court of Appeals Rule 23 (a). Based upon Appellant’s failure
to file any brief in this case, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                        07/29/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.